SAYRE, J.
(Dissenting.) — I am not' disposed to raise any question about the statement of the law to be found in the majority opinion. It suffices for my *126purpose to repeat the language of the Constitution, which is not of difficult comprehension. That instrument says: That a judge of the probate court ‘may be removed from office for willful neglect' of duty, corruption in office, incompetency, or intemperance in the use of intoxicating liquors or narcotics to such an extent, in view of the dignity of the office and importance of its duties, as unfits the officer for the discharge of such duties, or for any offense involving moral turpitude while in office, or committed under color thereof, or connected therewith.”
The sole charge brought against defendant, by the information and the evidence in support of it, is that he has been guilty of intemperance in the use of intoxicating liquors to such an extent, in view of the dignity of his office and the importance of its duties, as unfits him for the discharge of its duties; and the question of fact involved is whether the evidence shows beyond a reasonable doubt that he has been guilty as charged-
We know nothing of Judge Pratt or the manner in which .he has discharged the duties of his office, except as we have learned these things from the testimony taken on the trial. A large majority of the witnesses, a numerous, substantial, and honest-looking body of his neighbors, men who have on frequent occasions had official business with him, have testified to facts which show to my entire satisfaction that during the 17 years of his incumbency in the office of probate judge the actual duties of that office, manifold and important as they are, have been discharged by defendant with dignity and a high — I believe I may safely saw with an uncommon — degree, of intelligence, faithfulness, and efficiency. Quite a number of the witnesses have laid péculiar stress upon the considerate care defendant has given to the business of widows and orphans in his *127court. As I recall the testimony, only three or four of the cloud of witnesses Avho testified on either side found any fault- Avith his actual discharge of any of the duties of the office. Tavo- of these, laAvyers, who had been disappointed in the result of their cases, gave their opinion that defendant’s rulings on a certain occasion in the county court Avere improper and absurd; but, so far as I could see upon the whole evidence touching that particular occasion, the judge had good and substantial reasons for the rulings of Avhich these witnesses complained. Two or three others testified to some alleged derelictions Avhich could only be magnified into importance by the narroAV and partisan judgment of Avitnesses harboring petty grievances. Notwithstanding what these feAV out of more than a hundred witnesses have testified, it is, in my judgment, established by the overAvhelming Aveight of the evidence that defendant has, in fact, and down to the day of his trial, discharged the duties of his office with a becoming degree of dignity, intelligently, faithfully, and efficiently. How, then, is he unfit within the meaning of the Constitution?
It is conceded that an officer may by his conduct, apart from the duties of his office, render himself morally unfit. It is also conceded that the evidence in this case goes to show that defendant is an habitual drinker, and has been ever since, and perhaps before, he was put into office, but not habitually to excess. The answer to the accusing force of this habit is the fact that he has nevertheless discharged the duties of his office in the manner stated .above. And that fact, in my judgment, goes far towards establishing defendant’s moral fitness. However, on some 10 or 12 occasions defendant has been obviously intoxicated to a degree that impaired his mental and physical faculties. Proof of these *128instances has been the outcome of an investigation that some motive has spurred to extraordinary diligence, and which seems to have followed every detail of defendant’s life at home and abroad for the last seven years. About half of them appear to have occurred while defendant was on visits to- Montgomery and Tuscaloosa. Some of them seem to have found occasion in the anger and irritation caused by the preparation of this prosecution, which has been on foot for some time, and which defendant has unwisely, and, I think, unfortunately for himself, met with stubborn resentment, rather than with prudent policy. Charity of opinion as to these lapses from propriety and dignity need not be unstrained; there is no wholly sufficient excuse for any of them; they are reprehensible, and appear particularly so when brought in mass under critical judgment and without due regard to the time over which they have been spread. It is clear upon the whole evidence that defendant has not the habit of intoxication. — State v. Latham, 173 Ala. 281, 61 South. 351. It is clear to my mind also that defendant has not undergone any profound change of mental or moral, constitution. ' I am of the opinion that he is as well fit for the office as he ever was. Considering, then, his fine record in the actual performance of the duties of his office the detached nature of his indiscretions which have been scattered over a number of years, and that occasional lapses, however reprehensible, do not reach the degree of obliquity aimed at by the Constitution, as this court has said (State v. Lathaon, supra), I have not been able to reach an abiding conviction that defendant’s mental or moral character has been so impaired or degraded by intoxication as to render him unfit for the official duties which have been repeatedly committed to him by his fellow citizens of Bibb county and on these considera*129tions have felt constrained to differ from the majority of the court, and to vote for an acquittal, as I believe the whole court did in a case very much like this (State v. Latham, supra.)
I am authorized to say that Judge Mayfield concurs in these views.